DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: in the recited “wherein rotating the storage container conveys printing material into the storage container” is unclear as to what is being referred to, as the storage container has printing material in it (toner).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 14, & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. [PG. Pub. No.: US 2013/0272750 A1].
With regards to claim 1, Matsumoto  discloses a rotatable container for storing a material (38A, a toner container includes 138, a container body in which toner is contained, Figs, 1A & 1B, ¶0071) for a printing system (an image forming apparatus, Fig. 2, 0048), comprising: a channel structure for conveying the material (138b, second side thereof 138, Figs. 1A & 1B, ¶0073), the channel structure defining an opening of the container (138d, an end face of the second end side 138b of the container body 138 are formed an opening 138d, having 139a or 139b, nozzle receiving member Fig. 1A, 1B, 4,  ¶0071-0073), and a material-conveying member (160, toner supply device, Figs. 4 & 6, 0079) at least partially disposed within the channel structure (160 is partly disposed within 139b as illustrated in Fig. 6), wherein the material-conveying member (160) is mounted to prevent rotation relative to the channel structure (141, support pin along with 140B to prevent rotation during opening, Figs. 4, 12A-12B & 13, ¶0075), and wherein the material-conveying member and the channel structure are arranged to rotate together about a shared axis to convey the material through the channel structure (the nozzle receiver 139 fixed to the container body 138 rotates integrally therewith, as indicated by arrows in Fig. 7, ¶0071).
With regards to claim 2, Matsumoto discloses wherein the material-conveying member is a multi-helix screw (167, transport screw has spiral/helix configuration, Fig. 4, ¶0083).
With regards to claim 4, Matsumoto discloses wherein the rotatable container (138, tubular body, Fig. 1A & 1B) comprises an inner surface, the inner surface comprising helical raised portions to guide the material between the rotatable container and the opening (138 has helical projections 138c, Figs 1A & 4, ¶0072). 
With regards to claim 5, Matsumoto discloses wherein the material-conveying member comprises a coupling portion for receiving a force to translate the material- conveying member within the channel structure (180, drive device of 160 via 167 which is a part of 160 providing coupling to transmit a driving force to rotate, Figs 4-6, ¶0088).
With regards to claim 6, Matsumoto discloses a valve structure for a printing material container (139, nozzle receiver, Figs. 4, 6 & 7, ¶0071) comprising: a seal arranged circumferentially about an axis of the valve structure (144, ring shaped seal member, Figs. 4, 6 & 7, ¶0074); and a material-conveying member aligned with the axis of the valve structure (160, toner supply device, Figs. 4 & 6, ¶0079), wherein the seal is arranged at a distal end of the material-conveying member (Fig. 4), the valve structure is configured to be translatable within an opening of the printing material container (¶0071), and the material-conveying member comprises a structure to prevent rotation relative to the opening of the printing material container (141, support pin along with 140B to prevent rotation during opening, Figs. 12A-12B & 13, ¶0075).
With regards to claim 7, Matsumoto discloses wherein the material-conveying member is a multi-helix screw (167, transport screw has spiral/helix configuration, Fig. 4, ¶0083).
With regards to claim 8, the method thereof is met by the apparatus of Matsumoto as disclose in above claims 1 & 6. 
With regards to method claim 9, Matsumoto discloses wherein rotating the storage container conveys printing material from the storage container to the printing system ((the nozzle receiver 139 fixed to the container body 138 rotates integrally therewith, as indicated by arrows in Fig. 7, ¶0071).
With regards to method claim 14, Matsumoto discloses comprising: translating, within the channel structure (138b, second side thereof 138, Figs. 1A & 1B, ¶0073) of the storage container (38A, a toner container includes 138, a container body in which toner is contained, Figs, 1A & 1B, ¶0071), the valve structure (139, nozzle receiver, Figs. 4, 6 & 7, ¶0071) from the distal position to the proximal position (Figs. 4, 6 & 7).
With regards to method claim 15, Matsumoto discloses after translating the valve structure from the distal position to the proximal position (Fig. 4): coupling a cap (140, shutter) to an opening of the channel structure (138b, second side thereof 138, Figs. 1A & 1B) such that the cap exerts a contact force (¶0089) on the valve structure (142, coil spring, Fig. 4), wherein the contact force (urging) compresses a member of the valve structure within the channel structure to seal the storage container (¶0075).


Allowable Subject Matter
Claims 3, 10, 12, & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 3, the prior art does not disclose or suggest the claimed “convey material into the container when rotated in a first direction; and convey material out of the container when rotated in a second direction, opposed to the first direction” in combination with the remaining elements as set forth in claim 3.

With regards to claim 12, the prior art does not disclose or suggest the claimed rotating the storage container comprises rotating the storage container at a rate sufficiently high to cause the printing material to preferentially occupy an external region of the channel structure.
With regards to claim 13, the prior art does not disclose or suggest the claimed the rate of the rotation is between 80 revolutions per minute and 120 revolutions per minute.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANCIS C GRAY/Primary Examiner, Art Unit 2852